DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Application Status
Claims 1-4, 6, 8, 10-11, 13, 15-19, 21, 23, 25, 28-30, 32, 34-38, and 40 are pending and have been examined in this application. 
This communication is the first action on the merits.
As of the date of this action, an information disclosure statement (IDS) has been filed on 3/3/2020 and reviewed by the Examiner.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Drawings
The drawings are objected to because figures 1, and 8 contain figures that utilize grayscale shading, per 37 C.F.R. 1.84(m) and section 608.02 IV of the MPEP, the shading of figures must not reduce the legibility of the figures. The examiner believes that the shading in these figures would reduce the legibility of the figures and obscure the details of the system, especially when the figures are reproduced.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: Ring structures 12A from paragraph 14 of the specification.  
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: Elements 11a, 11b, 11c, 55, and 56 are shown in figure 10 and do not appear to be listed in the specification.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities: Elements 11a, 11b, 11c, 55, and 56 are shown in figure 10 and do not appear to be listed in the specification. Ring structures 12A is introduced in paragraph 14 but does not appear to be shown in the figures.  
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4, 6, 8, 10-11, 13, 15, 17, 23, 30, 32, and 36 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the entrance" in line 4 of the claim.  There is insufficient antecedent basis for this limitation in the claim.
Claim 17 recites the limitation "the entrance" in lines 1-2 of the claim.  There is insufficient antecedent basis for this limitation in the claim.
Claim 36 recites the limitation "the entrance" in line 2 of the claim.  There is insufficient antecedent basis for this limitation in the claim.
Claim 23 states “imparts its helical turning force” however claim 16 does not state that the turning force is a helical turning force like in claim 1, instead it just states that it is a turning force.
Claim 30 currently depends upon claim 27, and claim 32 currently depends upon claim 26, both claims 26, and 27 have been canceled by the applicant, and the dependency of these claims should be changed so that they depend upon non-canceled claims.  These claims are examined as if they depended upon claim 25 which the examiner believes in the intended dependency of the claims.
Claims 2-4, 6, 8, 10-11, 13, 15 are rejected due to their respective dependencies on claims rejected under 35 U.S.C. 112(b).  Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 16, 21, and 23 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Carleton (US #6,116,401).
Regarding claim 16, Carleton teaches a device for rotation of a floating aquatic cage, comprising: a hollow frame or housing (10 as seen in figure 1, and 19 as seen in figure 5) defining a path through which the floating aquatic cage may pass (12 as seen in figure 1, a floating cage is capable of passing through the path), including entrance and exit openings (10, and 12 as seen in figure 1, as can be seen the two ends of the housing have openings which serve as the entrance and exit); and a guide element  (13A) positioned on an inside surface of the hollow frame or housing (13A, and 16 as seen in figures 1, and 3) and dimensioned to form an obstruction to at least one corner of the floating aquatic cage (13A, and 24 as seen in figures 3, and 4, and Column 5, lines 10-22, these helical guides are capable of acting on a floating aquatic cage), and to impart a turning force in such a manner as to rotate the floating aquatic cage along a length of the hollow frame or housing from the entrance opening to the exit opening (13A, and 24 as seen in figures 3, and 4, and Column 5, lines 10-22).
Regarding claim 21, Carleton teaches the device of claim 16, in which the guide elements rotate the floating aquatic cage at least 65 degrees from a horizontal plane defined by a surface of the water (12, and 12A as seen in figure 1, 24 as seen in figures 3, and 4, and Column 5, lines 23-42) and wherein the guide element forms a continuous ramp that rises from the entrance opening toward the exit opening (12A as seen in figure 1).
Regarding claim 23, Carleton teaches the device of claim 16, in which the guide element remains stationary relative to the hollow frame or housing when it imparts its helical turning force (13A and 19 as seen in figure 1, and 13A, 19, and 24 as seen in figures 3, and 4 of Carleton).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Carleton (US #6,116,401) in view of McLeod (US #4,492,299).
Regarding claim 1, Carleton teaches a device for rotation of a floating aquatic cage, comprising; a hollow cylindrical frame or housing (10 as seen in figure 1, and 19 as seen in figure 5) defining a path through which the floating aquatic cage may pass (12 as seen in figure 1, a floating cage is capable of passing through the path), including entrance and exit openings (10, and 12 as seen in figure 1, as can be seen the two ends of the housing have openings which serve as the entrance and exit); a spiral path formed in a sidewall of the hollow cylindrical frame or housing (12, 13a, and 16 as seen in figure 1, as can be seen the helical guide elements form a spiral path on the sidewall of the housing) and through which a tether line attached to the floating aquatic cage may pass (12, 13a, and 16 as seen in figure 1, as tether line could pass through the spiral path formed on the sidewall); and a plurality of helical guide elements (13A) positioned on an inside surface of the hollow cylindrical frame or housing (13A, and 16 as seen in figures 1, and 3) and dimensioned to form an obstruction to opposing corners of the floating aquatic cage (13A, and 24 as seen in figures 3, and 4, and Column 5, lines 10-22, these helical guides are capable of acting on a floating aquatic cage), and to impart a helical turning force in such a manner as to rotate the floating aquatic cage along a length of the hollow cylindrical frame or housing from the entrance opening to the exit opening (13A, and 24 as seen in figures 3, and 4, and Column 5, lines 10-22).  But, Carleton does not teach a guide assembly affixed to the entrance of the hollow cylindrical frame or housing to receive and guide the floating aquatic cage inside the device.
However, McLeod does teach a guide assembly (36, and 37) affixed to the entrance of the hollow cylindrical frame or housing (31, 36, and 37 as seen in figure 3) to receive and guide the floating aquatic cage inside the device (31, 36, and 37 as seen in figure 3, and Column 7, lines 27-32, these guide rails could be used to guide a floating aquatic cage into the device).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have guide rails at the entrance to help guide the object inside because Carleton and McLeod are both systems used to rotate objects through a housing.  The motivation for having guide rails at the entrance to help guide the object inside is that it helps to ensure that the object is able to reliably enter the housing and reduces the chance that it misses the entrance.
Regarding claim 17, Carleton teaches the device of claim 16, but does not teach a guide assembly affixed to the entrance of the hollow frame or housing to receive and guide the floating aquatic cage inside the device.  However, McLeod does teach a guide assembly (36, and 37) affixed to the entrance of the hollow frame or housing (31, 36, and 37 as seen in figure 3) to receive and guide the floating aquatic cage inside the device (31, 36, and 37 as seen in figure 3, and Column 7, lines 27-32, these guide rails could be used to guide a floating aquatic cage into the device).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have guide rails at the entrance to help guide the object inside because Carleton and McLeod are both systems used to rotate objects through a housing.  The motivation for having guide rails at the entrance to help guide the object inside is that it helps to ensure that the object is able to reliably enter the housing and reduces the chance that it misses the entrance.
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Carleton (US #6,116,401) as modified by McLeod (US #4,492,299) as applied to claim 1 above, and further in view of Maurer (US #6,860,800).
Regarding claim 2, Carleton as modified by McLeod teaches the device of claim 1, wherein the hollow cylindrical frame or housing comprises: a support beam (44 of Carleton), a plurality of structures (42) affixed along a length of the support beam (42, and 44 as seen in figure 9) to form an arrangement (42, and 44 as seen in figure 9); and a sidewall affixed along the inside of the ring structures and forming at least a partial interior surface inside the device (16, 19, and 42 as seen in figure 9).  But Carleton does not teach that the structures are ring structures which form a cylindrical arrangement; and a bumper affixed along a side of the device to at least one of the ring structures.
However, Maurer does teach that the structures are ring structures (52, and 54) which form a cylindrical arrangement (52, 54, and 72 as seen in figure 1A); and a bumper (22) affixed along a side of the device to at least one of the ring structures (22, and 54 as seen in figure 1A).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have the structures be rings to form a cylindrical arrangement and have a bumper affixed to a ring because Carleton and Maurer are both systems used to rotate objects through a housing.  The motivation for having the structures be rings to form a cylindrical arrangement is that it helps to reduce the weight of the system by reducing unnecessary mass from the structures, and the motivation for having a bumper affixed to a ring is that it helps to prevent the system from impacts and allows it to function smoothly.
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Carleton (US #6,116,401) in view of Powell et al. (US #3,797,624), and Goudey et al. (PGPub #2018/0213752).
Regarding claim 18, Carleton teaches the device of claim 16, wherein the hollow frame or housing comprises: one or more support beams (44); a plurality of support structures (42) affixed along a length of the one or more support beams (42, and 44 as seen in figure 9), and an at least one sidewall (16) affixed along the inside of the support structures (16, and 42 as seen in figure 9) and forming at least a partial interior surface inside the devic(16 as seen in figure 9).  But, Carleton does not teach that the plurality of support structures arranged to form a top and two opposing sides; a plurality of guide element supports extending between the guide element and at least one of the plurality of support structures.  
However, Powell does teach a plurality of guide element supports (21) extending between the guide element and at least one of the plurality of support structures (14, 16, and 21 as seen in figure 2).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have guide supports that connect the guide elements to the support structure because Carleton and Powell are both devices used to rotate objects.  The motivation for having guide supports that connect the guide elements to the support structure is that it helps to create a strong connection between the guides and the support to help ensure that the guides down move when an object impacts the guides.  But, Powell does not teach that the plurality of support structures arranged to form a top and two opposing sides.
However, Goudey does teach that the plurality of support structures arranged to form a top and two opposing sides (1 as seen in figure 3, as can be seen the fixed ring forms a top and opposite sides around the rotating ring).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have the support structure form a top and two opposing sides because Carleton and Goudey are both systems used to flip objects.  The motivation for having the support structure form a top and two opposing sides is that it helps to protect the inner structure from damage.
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Carleton (US #6,116,401) in view of Carey (US #5,957,264).
Regarding claim 19, Carleton teaches the device of claim 16, further comprising a bumper affixed along the inner surface of the device to contact the floating aquatic cage during rotation.  However, Carey does teach a bumper affixed along the inner surface of the device to contact the floating aquatic cage during rotation (The bottoms of rails 8, and 10 as seen in figure 1 act as bumpers that contact the object at the start of the rotation).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have bumpers that contact the object because Carleton and Carey are both systems used to rotate objects.  The motivation for having bumpers that contact the object is that it helps to ensure that the object is able to smoothly transition into the device.
Claims 35, 36, 38, and 40 are rejected under 35 U.S.C. 103 as being unpatentable over Carleton (US #6,116,401) in view of Goudey et al. (PGPub #2018/0213752).
Regarding claim 35, Carleton teaches a device for rotation of a floating aquatic cage, comprising: a hollow cylindrical frame or housing (10 as seen in figure 1, and 19 as seen in figure 5), the hollow cylindrical frame or housing and float elements arranged to define a path through which the floating aquatic cage may pass  (12 as seen in figure 1, a floating cage is capable of passing through the path), including entrance and exit openings (10, and 12 as seen in figure 1, as can be seen the two ends of the housing have openings which serve as the entrance and exit); and a guide element (13A) positioned on an inside surface of the hollow cylindrical frame or housing (13A, and 16 as seen in figures 1, and 3) and dimensioned to form an obstruction to one side of the floating aquatic cage (13A, and 24 as seen in figures 3, and 4, and Column 5, lines 10-22, these helical guides are capable of acting on a floating aquatic cage), and to impart a turning force in such a manner as to rotate the floating aquatic cage along a length of the hollow cylindrical frame or housing from the entrance opening to the exit opening (13A, and 24 as seen in figures 3, and 4, and Column 5, lines 10-22).  But does not teach a plurality of float elements; the housing mounted to the plurality of float elements.
However, Goudey does teach a plurality of float elements (70 as seen in figure 16); the housing mounted to the plurality of float elements (70, and 80 as seen in figure 16).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have a plurality of floats attached to the housing because Carleton and Goudey are both systems used to flip objects.  The motivation for having a plurality of floats attached to the housing is that it allows the system to be used in aquatic environments.
Regarding claim 36, Carleton as modified by Goudey teaches the device of claim 35, but Carleton does not teach that a first end of the float elements define a guide assembly located near or at the entrance of the hollow cylindrical frame or housing to receive and guide the floating aquatic cage inside the device.  However, Goudey does teach a first end of the float elements define a guide assembly located near or at the entrance of the hollow cylindrical frame or housing to receive and guide the floating aquatic cage inside the device (70, and 80 as seen in figure 16, as can be seen in figure 16 the front ends of the boats acts as a guide and direct the cages towards the housing).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have the front of the floats act as guides for the cages to the housing because Carleton and Goudey are both systems used to flip objects.  The motivation for having the front of the floats act as guides for the cages to the housing is that it helps to ensure that the object passes through the housing.
Regarding claim 38, Carleton as modified by Goudey teaches the device of claim 35, in which the guide element forms a continuous ramp, that inclines from the entrance opening toward the exit opening (12A as seen in figure 1 of Carleton).
Regarding claim 40, Carleton as modified by Goudey teaches the device of claim 35, in which the guide element remains stationary relative to the hollow frame or housing when it imparts its turning force (13A and 19 as seen in figure 1, and 13A, 19, and 24 as seen in figures 3, and 4 of Carleton).
Allowable Subject Matter
Claims 25, 28, 29, 34, and 37 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 3, 4, 6, 8, 10, 11, 13, 15, 30, and 32 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM LAWRENCE GMOSER whose telephone number is (571)270-5083. The examiner can normally be reached Mon - Thu 7:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Dinh can be reached on 571-272-6899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/W.L.G./Examiner, Art Unit 3647                                                                                                                                                                                                        /TIEN Q DINH/Supervisory Patent Examiner, Art Unit 3647